415 F.2d 477
UNITED STATES of America, Appellee,v.David Albert BERTHIAUME, Appellant.
No. 13272.
United States Court of Appeals Fourth Circuit.
Oct. 8, 1969.

Harold P. Juren, Norfolk, Va.  (Court-appointed counsel), on brief for appellant.
Brian P. Gettings, U.S. Atty., and Roger T. Williams, Asst. U.S. Atty., on brief, for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
The admission in evidence of a confession is the sole trial error assigned on this appeal by David Albert Berthiaume for reversal of his conviction on February 20, 1969 in the District Court at Norfolk, Virginia, for the interstate transportation of a stolen vehicle from Massachusetts to Virginia on July 12, 1968 in violation of 18 U.S.C. 2312.  The record does not corroborate the appellant's argument that the confession was involuntary.  The conviction must stand.


2
Affirmed.